Citation Nr: 0807886	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-03 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA Regional 
Office (RO) in Houston, Texas which denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.  Service connection for PTSD was previously denied by the 
Board in July 2004, and not appealed.  

2.  Evidence received subsequent to the July 2004 rating 
decision is not cumulative or redundant, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for PTSD.

3.  The veteran did not engage in combat.  

4.  The veteran's PTSD is not shown to be casually or 
etiologically related to active service.  

4.  The veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.



CONCLUSIONS OF LAW

1. The July 2004 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).

2. New and material evidence has been presented to warrant 
reopening the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).  

4.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated December 2004 and August 2005.  In March 2006 
the RO also provided the requisite notification regarding the 
evaluation or the effective date that could be assigned if 
service connection were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the veteran has requested that his 
claim for service connection for PTSD be reopened based upon 
the production of new and material evidence.  The case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in part, that 
the VA's duty to notify a claimant seeking to reopen a claim 
previously denied includes advising the claimant of the 
evidence and information that was necessary to reopen the 
claim and that the VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought 
by the claimant.  In this case, the record does not reflect 
that the veteran was provided the appropriate notice under 
Kent regarding his request to reopen his claim.  However, the 
Board finds no prejudice to the veteran as the Board has 
granted his request to reopen a previously denied claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Simply put, the 
Board declines to remand for VCAA notice in connection with 
new and material evidence when there is no indication that 
doing so would yield any benefit for the veteran, as the 
claim was reopened.  Soyini v. Derwinski, 1 Vet. App. 541, 
546 (1991).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.


New and Material Evidence of Post-Traumatic Stress Disorder

The veteran initially filed a claim for PTSD in May 2001.  In 
July 2001 the RO requested a stressor statement, although the 
record does not contain a response from the veteran.  A VA 
psychiatric examination was conducted in October 2001.  The 
VA examiner noted that the veteran reported chronic 
depression and generalized apathy.  Symptoms included 
intrusive recollections of Vietnam, nightmares, avoidance 
behavior, and detachment.  As stressor events the veteran 
described being shot at while performing aircraft 
reconnaissance missions.  The examiner concluded that the 
veteran met the criteria for a diagnosis of PTSD, which began 
after the veteran's return from Vietnam, and that the 
veteran's symptoms were frequent and of moderate severity.  

The RO issued a rating decision in December 2001 which denied 
service connection for PTSD.  The denial was based upon lack 
of detailed information which would permit verification of 
stressors, and lack of medical evidence establishing a 
connection between PTSD and alleged stressors.  In a July 
2004 decision the Board held that in-service stressors were 
not established and that medical evidence failed to show that 
PTSD was related to service.

In September 2004 the veteran filed a request to reopen his 
claim and included a stressor statement.  As part of that 
statement the veteran reported that a pilot and forward 
observer who served with him in Vietnam were killed.  The 
veteran could not remember their names.  Additional stressors 
included mortar and rocket attacks on the veteran's base, and 
witnessing dead bodies at the entrance gate to the base.  The 
veteran reported flying with reconnaissance aircraft and 
acting as a spotter.  During those flights the veteran stated 
that the aircraft was fired upon.  

In February 2005, the RO concluded that the stressor 
statement was not new and material evidence, and declined to 
reopen the veteran's PTSD claim.  In February 2006 the 
veteran's representative submitted a casualty record of an 
alleged member of the veteran's unit.  The letter attached to 
the casualty record identified a Captain P. J. B., who was 
shot down on August 10, 1971.  However, that statement 
appears to have been in error.  The Board notes that the 
record actually provides a casualty date of February 6, 1974, 
approximately two years after the veteran left active 
service.  

A BVA video hearing was held in January 2008.  At that 
hearing the veteran testified to his relationship with 
Captain Bates, and reiterated that the Captain was killed 
while the veteran was on leave.  The day after the hearing 
the veteran submitted several pages of hand-written documents 
effectively constituting an additional stressor statement.  
In that statement the veteran described rocket and mortar 
attacks on his base and witnessing dead bodies displayed at 
the front gate.  The veteran also reported flying as a 
spotter and crew chief on board reconnaissance flights over 
enemy fire.  Finally, the veteran described returning from 
extended leave in late 1971 and learning that a pilot and 
friend, Captain B., along with his observer, had been killed 
while on a mission.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed on the same basis in the absence of 
clear and unmistakable error.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Upon review, the Board has considered the veteran's stressor 
statements, the casualty report regarding Captain B., and the 
veteran's hearing testimony.  Since the July 2004 Board 
decision the veteran has submitted stressor statements 
describing witnessing dead bodies and the deaths of service 
members, as well an alleged casualty report.  Those asserted 
stressors, and report, constitute new information which is 
material to a decision regarding PTSD.  Based upon the above 
the Board finds that the additional information supplied by 
the veteran since the July 2004 Board decision constitutes 
new and material evidence sufficient to warrant a reopening 
of this claim.  


Service Connection for Post-Traumatic Stress Disorder

Having established that new and material evidence has been 
presented, the Board moves on to the question of whether the 
veteran is entitled to service connection for PTSD.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for post-traumatic stress disorder will be 
awarded to a veteran when the record before the Secretary 
contains (1) a current medical diagnosis of post-traumatic 
stress disorder, (2) credible supporting evidence that a 
claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of the post-
traumatic stress disorder.  See 38 C.F.R. § 3.304(f) (2006);  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

"Where a current diagnosis of post-traumatic stress disorder 
exists, the sufficiency of the claimed in-service stressor is 
presumed.  However, credible evidence that the claimed in-
service stressor actually occurred is also required."  
Sizemore v. Principi, 18 Vet. App. 264, 270 (2004).  If the 
veteran engaged in combat, lay testimony regarding combat-
related stressors will be accepted as conclusive evidence of 
the presence of in-service stressors if the testimony is 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of incurrence or aggravation in service, and 
every reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); Arms v. 
West, 12 Vet. App. 188, 194 (1999); Cohen, 10 Vet. App. at 
145-46.  If, however, the veteran was not engaged in combat 
or the claimed stressor is not combat-related, credible 
supporting evidence must corroborate the claimed in-service 
stressor. See Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 
Vet. App. 389, 396 (1996); 38 C.F.R. § 3.304(f).

The Court has stated that the Board "must make specific 
findings of fact as to whether or not the veteran was engaged 
in combat ... [and] must provide adequate reasons or bases 
for its finding, including a clear analysis of the evidence 
which it finds persuasive or unpersuasive with respect to 
that issue."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The Court has also stated that a determination of combat 
status is to be made "on the basis of the evidence of 
record."  Cohen, 10 Vet. App. at 146 (citing West v. Brown, 
7 Vet. App. 70, 76 (1994)).  The Court has also held that 
combat status may be determined "through the receipt of 
certain recognized military citations or other supportive 
evidence."  West, 7 Vet. App. at 76.  The phrase "other 
supportive evidence" provides an almost unlimited field of 
potential evidence to be used to "support" a determination 
of combat status.  Gaines v. West, 11 Vet. App. 353, 358-59 
(1998).  See Moran v. Principi, 17 Vet. App. 149, 154-55 
(2003).  

A review of the veteran's service records indicates that the 
veteran's military occupation specialty (MOS) was aircraft 
mechanic.  At the hearing, the veteran testified that he 
received the Air Crew Badge for flying in excess of a certain 
number of hours, some of which were over enemy fire.  
However, the veteran was not awarded any citations or medals 
which would indicate combat.  

A review of service medical records does not indicate that 
the veteran sought or received psychiatric care during active 
service.  A VA psychiatric examination was conducted in 
October of 2001.  At that time the veteran reported no 
hospitalizations or outpatient psychiatric care.  As stated 
above, the examiner's diagnosis was PTSD and dysthymic 
disorder.  The onset of the veteran's PTDS was said to have 
occurred upon the veteran's return from Vietnam.  However, no 
specific opinion was rendered regarding a connection, if any, 
between alleged stressors, and the diagnosis of PTSD.  

Based on the above, the Board finds that the veteran did not 
engage in combat so as to invoke the presumptions of 38 
U.S.C. § 1154(b) and 38 C.F.R. § 3.304(f).  Specifically, the 
veteran was not in a combat MOS, received no decorations or 
medals which would establish combat service, and no combat-
related stressors have been verified.  As such, independent 
credible evidence of stressors is required.  In this case, 
the record contains no independent credible evidence 
regarding the alleged stressors.  The veteran's 
representative has provided a casualty record regarding 
Captain B.  However, as stated above, that record indicates 
that the individual identified in the report was killed in 
February of 1974, approximately two years after the veteran 
left active service in February 1972.  

Additionally, the requirement of medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the post-traumatic stress 
disorder has not been met.  During the course of the 
veteran's hearing, the veteran testified that he attended a 
Vet Center twice but discontinued treatment.  Otherwise, the 
record before the Board contains no medical records 
documenting psychiatric treatment other than the veteran's 
October 2001 VA examination, and the 2001 VA examination does 
not contain an opinion as to a nexus, if any, between the 
alleged stressors and the diagnosis of PTSD.  Absent verified 
stressors and medical evidence of a nexus between service and 
a diagnosis of PTSD, the claim for service connection for 
PTSD must be denied.  


Entitlement to a Total Disability Evaluation Based on
Individual Unemployability (TDIU).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Where the schedular rating is less than 
total, a total disability rating for compensation purposes 
may be assigned when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  
In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341. Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  See 38 C.F.R. § 4.19.

In this case the veteran has been awarded a 20 percent rating 
for diabetes, a 10 percent rating for hypertension, a 10 
percent rating for left lower extremity neuropathy, a 10 
percent rating for right lower extremity neuropathy, a 
10 percent rating for left upper neuropathy, and a 10 percent 
rating for right lower neuropathy.  In the RO's January 2006 
rating decision, the veteran's combined evaluation for 
compensation was found to be 60 percent.  As such, the 
veteran does not have a single disability rated at 60 percent 
or more, nor does the veteran have at least one disability 
rated at 40 percent or more with a combined evaluation of 70 
percent, therefore, does not meet the specific requirements 
of 38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), it then becomes necessary to consider the veteran's 
claim under § 4.16(b).  A VA diabetes examination was 
conducted in November of 2005.  At that time the veteran's 
diagnosis was well-controlled diabetes mellitus.  The 
examiner indicated that the veteran had no restrictions on 
his activities.  Additionally, the examiner offered the 
opinion that the veteran's diabetes, hypertension, peripheral 
neuropathy, and erectile dysfunction did not interfere with 
the veteran's activities of daily living and did not preclude 
the ability to seek gainful employment.  A review of the 
record does not reveal any additional medical record which 
offers an opinion regarding employability.  As such, the 
criteria for 38 C.F.R. § 4.16(b) have not been met.  

Based upon the above, the Board finds that the criteria for 
an evaluation based upon total disability and individual 
unemployability have not been met.  The veteran's service-
connected disabilities are not shown to be of such severity 
so as to preclude substantially gainful employment.  Also, 
the Board finds that the facts in this matter do not 
constitute exceptional circumstances which would warrant a 
TDIU evaluation despite the fact that the percentage criteria 
have not been met.  As such, the veteran's claim for TDIU 
must be denied.




ORDER

  As new and material evidence has been received, the claim 
for service connection for PTSD is reopened.

  Service connection for PTSD is denied.  

  A total disability rating based on individual 
unemployability is denied.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


